




Exhibit 10.2


RADIAN GROUP INC.
2014 EQUITY COMPENSATION PLAN
PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT


TERMS AND CONDITIONS
These Terms and Conditions (“Terms and Conditions”) are part of the
Performance-Based Restricted Stock Unit Grant made as of July 9, 2015 (the
“Grant Date”), by Radian Group Inc., a Delaware corporation (the “Company”), to
S.A. Ibrahim, an employee of the Company or one of its Subsidiaries (the
“Grantee”).
RECITALS
WHEREAS, the Radian Group Inc. 2014 Equity Compensation Plan (the “Plan”)
permits the grant of Restricted Stock Units to employees, non-employee
directors, independent contractors, consultants, and advisors of the Company and
its Subsidiaries, in accordance with the terms and provisions of the Plan;
WHEREAS, the Company desires to grant Restricted Stock Units to the Grantee, and
the Grantee desires to accept such Restricted Stock Units, on the terms and
conditions set forth herein and in the Plan;
WHEREAS, the Restricted Stock Units granted pursuant to these Terms and
Conditions shall vest based on the attainment of performance goals related to
total shareholder return (“TSR”) and continued employment; and
WHEREAS, the applicable provisions of the Plan are incorporated into these Terms
and Conditions by reference, including the definitions of terms contained in the
Plan (unless such terms are otherwise defined herein).
NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:
1.Grant of Performance-Based Restricted Stock Units.
The Company hereby awards to the Grantee a target award of 119,940 Restricted
Stock Units (hereinafter, the “Target Award”), subject to the vesting and other
conditions of these Terms and Conditions.
2.    Vesting.
(a)    General Vesting Terms. Except as set forth in Sections 2(c) and 2(d)
below, the Grantee shall vest in a number of Restricted Stock Units based on the
attainment of the TSR performance goals described on Schedule A as of the end of
the Performance Period (as defined below), provided that the Grantee remains
employed by the Company or a Subsidiary through July 9, 2018 (the “Vesting
Date”). The Performance Period is the period beginning on July 9, 2015 and
ending on July 9, 2018. Except as specifically provided below in this Section 2,
no Restricted Stock Units will vest for any reason prior to the Vesting Date,
and in the event of a termination of the Grantee’s employment prior to the
Vesting Date, the Grantee will forfeit to the Company all Restricted Stock Units
that have not yet vested as of the termination date. Except as provided in
Sections 2(c) and 2(d) below, if the TSR performance goals are not attained at
the end of the Performance Period, the Restricted Stock Units will be
immediately forfeited.
(b)    Retirement.
(i)    If the Grantee terminates employment during the Performance Period on
account of the Grantee’s Retirement, the Grantee will not forfeit the Restricted
Stock Units upon Retirement, and the Restricted Stock Units will continue to
vest based on the attainment of the TSR performance goals described on Schedule
A, except as provided in Sections 2(c) and 2(d) below.




--------------------------------------------------------------------------------




(ii)    For purposes of these Terms and Conditions, “Retirement” shall mean the
Grantee’s separation from service without Cause, other than on account of death
or Disability (as defined below), (A) following the Grantee’s attainment of age
65 and completion of five years of service with the Company or a Subsidiary, or
(B) following the Grantee’s attainment of age 55 and completion of 10 years of
service with the Company or a Subsidiary.
(iii)    For purposes of these Terms and Conditions, “Cause” shall have the
meaning given that term in the Grantee’s Employment Agreement with the Company
dated as of November 12, 2014 (the “Employment Agreement”).
(c)    Death or Disability. In the event of the Grantee’s death or Disability
while employed by the Company or a Subsidiary during the Performance Period, the
Grantee’s Restricted Stock Units will automatically vest at the Target Award
level on the date of the Grantee’s death or Disability, as applicable. If,
following the Grantee’s termination of employment due to Retirement, the Grantee
dies during the Performance Period, the Grantee’s Restricted Stock Units will
automatically vest at the Target Award level on the date of the Grantee’s death.
For purposes of these Terms and Conditions, the term “Disability” shall have the
meaning given that term in the Grantee’s Employment Agreement.
(d)    Change of Control.
(i)    If a Change of Control occurs during the Performance Period, the
Restricted Stock Units will vest at the Target Award level on the Vesting Date,
provided that, except as set forth in subsections (ii), (iv) and (v) below, the
Grantee remains employed by the Company or a Subsidiary through the Vesting
Date. In no event shall vesting occur after the end of the Performance Period.
(ii)    Notwithstanding the foregoing, if, during the Performance Period, a
Change of Control occurs and the Grantee’s employment with the Company and its
Subsidiaries is terminated by the Company or a Subsidiary without Cause, or the
Grantee terminates employment for Good Reason (as defined in, and determined
under, the Employment Agreement), and the Grantee’s date of termination of
employment (or in the event of the Grantee’s termination for Good Reason, the
event giving rise to Good Reason) occurs during the period beginning on the date
that is 90 days before the Change of Control and ending on the date that is one
year following the Change of Control, the unvested Restricted Stock Units will
automatically vest at the Target Award level as of the Grantee’s date of
termination of employment (or, if later, on the date of the Change of Control).
(iii)    Notwithstanding the foregoing, if the Grantee’s employment terminates
on account of Retirement before a Change of Control, and a Change of Control
subsequently occurs during the Performance Period, the outstanding Restricted
Stock Units will vest at the Target Award level on the Vesting Date (or on the
Grantee’s date of death, if earlier).
(iv)    Notwithstanding the foregoing, if the Grantee’s employment terminates on
account of Retirement on or after a Change of Control, the Restricted Stock
Units will vest at the Target Award level on the Grantee’s Retirement date.
(e)    Cause. In the event the Grantee’s employment is terminated by the Company
or a Subsidiary for Cause, all outstanding Restricted Stock Units held by the
Grantee shall immediately terminate and be of no further force or effect.
(f)    Other Termination. Except as provided in Sections 2(b), 2(c), 2(d) and
2(e), in the event of a termination of employment, the Grantee will forfeit all
unvested Restricted Stock Units. Except as provided in Section 2(b) or 2(d), no
Restricted Stock Units will vest after the Grantee’s employment with the Company
or a Subsidiary has terminated for any reason.
3.    Restricted Stock Units Account.

2



--------------------------------------------------------------------------------




The Company shall establish a bookkeeping account on its records for the Grantee
and shall credit the Grantee’s Restricted Stock Units to the bookkeeping
account.
4.    Conversion of Restricted Stock Units.
(a)    Except as otherwise provided in this Section 4, if the Restricted Stock
Units vest in accordance with these Terms and Conditions, the Grantee shall be
entitled to receive payment of the vested Restricted Stock Units within 90 days
after the one-year anniversary of the Vesting Date (the one year anniversary of
the Vesting Date is referred to as the “Distribution Date”).
(b)    The vested Restricted Stock Units shall be paid earlier than the
Distribution Date in the following circumstances:
(i)    If (A) the Restricted Stock Units vest in accordance with Section 2(c)
(the Grantee’s death or Disability), or (B) the Grantee dies or incurs a
Disability after the Vesting Date but before the Distribution Date, the vested
Restricted Stock Units shall be paid within 90 days after the date of the
Grantee’s death or Disability, as applicable.
(ii)    If a Change of Control occurs after the Vesting Date but before the
Distribution Date, the vested Restricted Stock Units shall be paid within 90
days after the date of the Change of Control.
(iii)    If a Change of Control occurs and the Grantee’s employment terminates
upon or within one year after the Change of Control in accordance with Section
2(d)(ii), the vested Restricted Stock Units shall be paid within 90 days after
the Grantee’s termination of employment.
(iv)    If a Change of Control occurs and the Grantee’s employment terminates
within 90 days prior to the Change of Control in accordance with Section
2(d)(ii), and the Grantee subsequently dies during the Performance Period, the
vested Restricted Stock Units shall be paid within 90 days after the date of the
Grantee’s death.
(v)    If the Restricted Stock Units vest in accordance with Section 2(d)(iv)
(Retirement on or after a Change of Control), the vested Restricted Stock Units
shall be paid within 90 days after the Grantee’s Retirement date; provided that,
if required by section 409A of the Code, if the Retirement date does not occur
within two years after the Change of Control, payment will be made within 90
days after the Distribution Date.
(vi)    Notwithstanding subsections (ii), (iii) and (v), if the Change of
Control is not a “change in control event” under section 409A of the Code, and
if required by section 409A of the Code, payment will not be made on the dates
described in subsections (ii), (iii) and (v) and, instead, will be made within
90 days after the Distribution Date.
(c)    On the applicable payment date, each vested Restricted Stock Unit
credited to the Grantee’s account shall be settled in whole shares of Common
Stock of the Company equal to the number of vested Restricted Stock Units,
subject to (i) the limitation of subsection (d) below, (ii) compliance with the
six-month delay described in Section 16 below, if applicable, and (iii) the
payment of any federal, state, local or foreign withholding taxes as described
in Section 12 below, and subject to compliance with the restrictive covenants in
Section 6 below. The obligation of the Company to distribute shares upon vesting
shall be subject to the rights of the Company as set forth in the Plan and to
all applicable laws, rules, regulations, and such approvals by governmental
agencies as may be deemed appropriate by the Committee, including as set forth
in Section 14 below.
(d)    Notwithstanding anything in these Terms and Conditions to the contrary,
in no event shall the fair market value (as defined in the Plan) of the vested
Restricted Stock Units to be distributed exceed $110.52 ($18.42 multiplied by
600%) multiplied by the Target Award of Restricted Stock Units, measured as of
the Valuation Date (as defined below). If the fair market value of the vested
Restricted Stock Units would exceed this amount, the number of shares of the
Company’s Common Stock to be distributed to the Grantee shall be limited to the
amount calculated as follows:

3



--------------------------------------------------------------------------------




•
($18.42 multiplied by 600%) multiplied by the Target Award of Restricted Stock
Units,

•
Divided by the fair market value of a share of the Company’s Common Stock on the
Valuation Date.

For this purpose, the “Valuation Date” is the Vesting Date for Restricted Stock
Units that are payable on or after the Vesting Date. If the Restricted Stock
Units are payable before the Vesting Date, the “Valuation Date” is the Grantee’s
applicable payment date under this Section 4 (termination date, date of
Disability or date of death, as applicable).
(e)    For the avoidance of doubt, the Grantee will forfeit all Restricted Stock
Units if the Grantee’s employment is terminated for Cause prior to the
Distribution Date or other applicable payment date under this Section 4.
5.    Certain Corporate Changes.
If any change is made to the Common Stock (whether by reason of merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
combination of shares, or exchange of shares or any other change in capital
structure made without receipt of consideration), then unless such event or
change results in the termination of all the Restricted Stock Units granted
under these Terms and Conditions, the Committee shall adjust, as provided in the
Plan, the number and class of shares underlying the Restricted Stock Units held
by the Grantee, the maximum number of shares for which the Restricted Stock
Units may vest, and the share price or class of Common Stock for purposes of the
TSR performance goals, as appropriate, to reflect the effect of such event or
change in the Company’s capital structure in such a way as to preserve the value
of the Restricted Stock Units. Any adjustment that occurs under the terms of
this Section 5 or the Plan will not change the timing or form of payment with
respect to any Restricted Stock Units except in accordance with section 409A of
the Code.
6.    Restrictive Covenants.
(a)    In consideration of this Restricted Stock Unit grant, the Grantee agrees
to comply with the restrictive covenants and agreements set forth in Section 16
(“Restrictive Covenants”) of the Employment Agreement, all other written
restrictive covenants and agreements with the Company, and all confidentiality
obligations with respect to the Company under the Company’s Code of Conduct and
Ethics, including without limitation non-competition, non-solicitation and
confidentiality restrictions (collectively, the “Restrictive Covenants”).
(b)    Nothing in these Terms and Conditions or in the Employment Agreement,
including any restrictions on the use of “Confidential Information” and “Trade
Secrets” (as defined in the Employment Agreement), shall prohibit or restrict
the Grantee from initiating communications directly with, or responding to any
inquiry from, or providing testimony before, the Equal Employment Opportunity
Commission, the Department of Justice, the Securities and Exchange Commission,
or any other federal, state, or local regulatory authority. To the extent
permitted by law, upon receipt of any subpoena, court order, or other legal
process compelling the disclosure of Confidential Information and Trade Secrets,
the Grantee agrees to give prompt written notice to the Company so as to permit
the Company to protect its interests in confidentiality to the fullest extent
possible.
(c)    The Grantee acknowledges and agrees that in the event the Grantee
breaches any of the Restrictive Covenants:
(i)    The Committee may in its discretion determine that the Grantee shall
forfeit the outstanding Restricted Stock Units (without regard to whether the
Restricted Stock Units have vested), and the outstanding Restricted Stock Units
shall immediately terminate, and
(ii)    The Committee may in its discretion require the Grantee to return to the
Company any shares of Common Stock received in settlement of the Restricted
Stock Units; provided, that if the Grantee has disposed of any shares of Common
Stock received upon settlement of the Restricted Stock Units, then the

4



--------------------------------------------------------------------------------




Committee may require the Grantee to pay to the Company, in cash, the fair
market value of such shares of Common Stock as of the date of disposition.   The
Committee shall exercise the right of recoupment provided in this Section
6(c)(ii) within 180 days after the Committee’s discovery of the Grantee’s breach
of any of the Restrictive Covenants.
(d)    If any portion of the covenants or agreements contained in this Section
6, or the application hereof, is construed to be invalid or unenforceable, the
other portions of such covenants or agreements or the application thereof shall
not be affected and shall be given full force and effect without regard to the
invalid or unenforceable portions to the fullest extent possible. If any
covenant or agreement in this Section 6 is held to be unenforceable because of
the duration thereof or the scope thereof, then the court making such
determination shall have the power to reduce the duration and limit the scope
thereof, and the covenant or agreement shall then be enforceable in its reduced
form. The covenants and agreements contained in this Section 6 shall survive the
termination of the Grantee’s employment with the Company or any of its
Affiliates.
7.    No Stockholder Rights.
The Grantee has no voting rights, no rights to receive dividends or dividend
equivalents, or other ownership rights and privileges of a stockholder with
respect to the shares of Common Stock subject to the Restricted Stock Units.  
8.    Retention Rights.
Neither the award of Restricted Stock Units, nor any other action taken with
respect to the Restricted Stock Units, shall confer upon the Grantee any right
to continue in the employ or service of the Company or an Affiliate or shall
interfere in any way with the right of the Company or an Affiliate to terminate
Grantee’s employment or service at any time.
9.    Cancellation or Amendment.
This award may be canceled or amended by the Committee, in whole or in part, in
accordance with the applicable terms of the Plan.
10.    Notice.
Any notice to the Company provided for in these Terms and Conditions shall be
addressed to it in care of the Corporate Secretary of the Company, 1601 Market
Street, Philadelphia, Pennsylvania 19103-2197, and any notice to the Grantee
shall be addressed to such Grantee at the current address shown on the payroll
system of the Company or an Affiliate thereof, or to such other address as the
Grantee may designate to the Company in writing. Any notice provided for
hereunder shall be delivered by hand, sent by telecopy or electronic mail, or
enclosed in a properly sealed envelope addressed as stated above, registered and
deposited, postage and registry fee prepaid in the United States mail, or other
mail delivery service. Notice to the Company shall be deemed effective upon
receipt. By receipt of these Terms and Conditions, the Grantee hereby consents
to the delivery of information (including without limitation, information
required to be delivered to the Grantee pursuant to the applicable securities
laws) regarding the Company, the Plan, and the Restricted Stock Units via the
Company’s electronic mail system or other electronic delivery system.
11.    Incorporation of Plan by Reference.
These Terms and Conditions are made pursuant to the terms of the Plan, the terms
of which are incorporated herein by reference, and shall in all respects be
interpreted in accordance therewith. The decisions of the Committee shall be
conclusive upon any question arising hereunder. The Grantee’s receipt of the
Restricted Stock Units awarded under these Terms and Conditions constitutes such
Grantee’s acknowledgment that all decisions and determinations of the Committee
with respect to the Plan, these Terms and Conditions, and/or the Restricted
Stock Units shall be final and binding on the Grantee, his beneficiaries, and
any other person having or claiming an interest in such Restricted Stock Units.
The settlement of any award with respect to Restricted Stock Units is subject to
the provisions of the Plan and to interpretations, regulations, and
determinations concerning the

5



--------------------------------------------------------------------------------




Plan as established from time to time by the Committee in accordance with the
provisions of the Plan. A copy of the Plan will be furnished to each Grantee
upon request. Additional copies may be obtained from the Corporate Secretary of
the Company, 1601 Market Street, Philadelphia, Pennsylvania 19103-2197.
12.    Income Taxes; Withholding Taxes.
The Grantee is solely responsible for the satisfaction of all taxes and
penalties that may arise in connection with the Restricted Stock Units pursuant
to these Terms and Conditions. At the time of taxation, the Company shall have
the right to deduct from other compensation or from amounts payable with respect
to the Restricted Stock Units, including by withholding shares of the Company’s
Common Stock, an amount equal to the federal (including FICA), state, local and
foreign income and payroll taxes and other amounts as may be required by law to
be withheld with respect to the Restricted Stock Units, provided that any share
withholding shall not exceed the Grantee’s minimum applicable withholding tax
rate for federal (including FICA), state, local, and foreign tax liabilities.
Without limiting the foregoing, upon vesting of the Restricted Stock Units, the
Company may withhold shares subject to the vested Restricted Stock Units to
cover the minimum applicable withholding for FICA tax and related income tax
liabilities.
13.    Governing Law.
The validity, construction, interpretation, and effect of this instrument shall
exclusively be governed by, and determined in accordance with, the applicable
laws of the State of Delaware, excluding any conflicts or choice of law rule or
principle. The Grantee irrevocably and unconditionally (a) agrees that any legal
proceeding arising out of these Terms and Conditions may be brought only in the
United States District Court for the Eastern District of Pennsylvania, or if
such court does not have jurisdiction or will not accept jurisdiction, in any
court of general jurisdiction in Philadelphia County, Pennsylvania, (b) consents
to the sole and exclusive jurisdiction and venue of such court in any such
proceeding, and (c) waives any objection to the laying of venue of any such
proceeding in any such court. The Grantee also irrevocably and unconditionally
consents to the service of any process, pleadings, notices, or other papers.
14.    Grant Subject to Applicable Laws and Company Policies.
These Terms and Conditions shall be subject to any required approvals by any
governmental or regulatory agencies. This award of Restricted Stock Units shall
also be subject to any applicable clawback or recoupment policies, share trading
policies, and other policies that may be implemented by the Board from time to
time. Notwithstanding anything in these Terms and Conditions to the contrary,
the Plan, these Terms and Conditions, and the Restricted Stock Units awarded
hereunder shall be subject to all applicable laws, including any laws,
regulations, restrictions, or governmental guidance that becomes applicable in
the event of the Company’s participation in any governmental programs, and the
Committee reserves the right to modify these Terms and Conditions and the
Restricted Stock Units as necessary to conform to any restrictions imposed by
any such laws, regulations, restrictions, or governmental guidance or to conform
to any applicable clawback or recoupment policies, share trading policies, and
other policies that may be implemented by the Board from time to time. As a
condition of participating in the Plan, and by the Grantee’s acceptance of the
Restricted Stock Units, the Grantee is deemed to have agreed to any such
modifications that may be imposed by the Committee, and agrees to sign such
waivers or acknowledgments as the Committee may deem necessary or appropriate
with respect to such modifications.
15.    Assignment.
These Terms and Conditions shall bind and inure to the benefit of the successors
and assignees of the Company. The Grantee may not sell, assign, transfer,
pledge, or otherwise dispose of the Restricted Stock Units, except to a
Successor Grantee in the event of the Grantee’s death.
16.    Section 409A.
This award of Restricted Stock Units is intended to comply with the applicable
requirements of section 409A of the Code and shall be administered in accordance
with section 409A of the Code. Notwithstanding

6



--------------------------------------------------------------------------------




anything in these Terms and Conditions to the contrary, if the Restricted Stock
Units constitute “deferred compensation” under section 409A of the Code and the
Restricted Stock Units become vested and settled upon the Grantee’s termination
of employment, payment with respect to the Restricted Stock Units shall be
delayed for a period of six months after the Grantee’s termination of employment
if the Grantee is a “specified employee” as defined under section 409A of the
Code (as determined by the Committee) and if required pursuant to section 409A
of the Code. If payment is delayed, the shares of Common Stock of the Company
shall be distributed within 30 days of the date that is the six-month
anniversary of the Grantee’s termination of employment. If the Grantee dies
during the six-month delay, the shares shall be distributed in accordance with
the Grantee’s will or under the applicable laws of descent and distribution.
Notwithstanding any provision to the contrary herein, payments made with respect
to this award of Restricted Stock Units may only be made in a manner and upon an
event permitted by section 409A of the Code, and all payments to be made upon a
termination of employment hereunder may only be made upon a “separation from
service” as defined under section 409A of the Code. To the extent that any
provision of these Terms and Conditions would cause a conflict with the
requirements of section 409A of the Code, or would cause the administration of
the Restricted Stock Units to fail to satisfy the requirements of section 409A
of the Code, such provision shall be deemed null and void to the extent
permitted by applicable law. In no event shall a Grantee, directly or
indirectly, designate the calendar year of payment.
IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute and attest this instrument, and the Grantee has placed his signature
hereon, effective as of the Grant Date set forth above.


RADIAN GROUP INC.






By:/s/ Anita Scott
Name: Anita Scott
Title: SVP, Chief Human Resources Officer


I hereby accept this award of Restricted Stock Units and (a) acknowledge receipt
of the Plan incorporated herein, (b) acknowledge that I have read the Award
Summary delivered in connection with this grant of Restricted Stock Units and
these Terms and Conditions and understand the terms and conditions of them, (c)
accept the award of the Restricted Stock Units described in these Terms and
Conditions, (d) agree to be bound by the terms of the Plan and these Terms and
Conditions, and (e) agree that all decisions and determinations of the Committee
with respect to the Restricted Stock Units shall be final and binding.


Agreed to and Accepted By Grantee:




Signature: /s/ S. A. Ibrahim


Print Name: S. A. Ibrahim


Date: 10/2/15









7



--------------------------------------------------------------------------------




Schedule A
Performance Goals
1.Calculation of TSR. Vesting of the Restricted Stock Units will be based on the
following performance results: (i) the relative total shareholder return (“TSR”)
for the Performance Period, which means the Company’s TSR relative to the median
TSR of the Peer Group (as defined in Section 2(d) below), as set forth in
Section 2 below, and (ii) the Company’s TSR for the Performance Period (“Company
Absolute TSR”), as set forth in Section 3 below. At the end of the Performance
Period, the TSR for the Company, and for each company in the Peer Group, shall
be calculated by dividing the Closing Average Share Value (as defined below) by
the Opening Average Share Value (as defined below).
(a)    The term “Closing Average Share Value” means the average value of the
common stock, including Accumulated Shares, for the 20 trading days ending on
the last day of the Performance Period (i.e., the 20 trading days ending on and
including July 9, 2018), which shall be calculated as follows: (i) determine the
closing price of the common stock on each trading date during the 20-day period,
(ii) multiply each closing price by the Accumulated Shares as of that trading
date, and (iii) average the amounts so determined for the 20-day period.
(b)    The term “Opening Average Share Value” means the average value of the
common stock, including Accumulated Shares, for the 20 trading days ending on
the first day of the Performance Period (i.e., the 20 trading days ending on and
including July 9, 2015), which shall be calculated as follows: (i) determine the
closing price of the common stock on each trading day during the 20-day period,
(ii) multiply each closing price by the Accumulated Shares as of that trading
date, and (ii) average the amounts so determined for the 20-day period.
(c)    The term “Accumulated Shares” means, for a given trading day, the sum of
(i) one share and (ii) a cumulative number of shares of the company’s common
stock purchased with dividends declared on a company’s common stock, assuming
same day reinvestment of the dividends in the common stock of a company at the
closing price on the ex-dividend date. The calculations under this Schedule A
shall include ex-dividend dates between June 11, 2015 and the trading day.
2.    Relative TSR Vesting Percentage.
(a)    Subject to Sections 3 and 5, the number of Restricted Stock Units that
will vest for the Performance Period shall be determined by multiplying the
Target Award by the Relative TSR Vesting Percentage, as determined under this
Section 2.
(b)    The Relative TSR Vesting Percentage will be determined based on the
Company’s TSR as compared to the median TSR of the companies in the Peer Group
for the Performance Period (the “Median Peer Group TSR”) as follows:
Performance
(increments of +/- point differential)


Relative TSR Vesting Percentage
Maximum at 50% above Median
200%
+1% Company TSR above Median
102%
Median Peer Group TSR
100%
-1% Company TSR below Median
97%
Threshold at -34% below Median
0%



(i)    If the Company’s TSR exceeds the Median Peer Group TSR, the Relative TSR
Vesting Percentage will increase by 2% above 100% (but not in excess of 200%)
for every 1% by which the Company’s TSR exceeds the Median Peer Group TSR.

1



--------------------------------------------------------------------------------




(ii)    If the Company’s TSR is less than the Median Peer Group TSR, the
Relative TSR Vesting Percentage will be below 100%, in an amount such that there
is a 3% reduction for every 1% by which the Company’s TSR is less than the
Median Peer Group TSR. There is no vesting if the Company’s TSR is less than 34%
of the Median Peer Group TSR.
(iii)    If the Company’s TSR rank falls between the measuring points, the
Company’s TSR rank will be rounded to the nearest whole percentage point.
(c)    The companies in the Peer Group will be determined on the first day of
the Performance Period for purposes of the TSR calculation and will be changed
only in accordance with Section 2(d) below. No company shall be added to the
Peer Group during the Performance Period for purposes of the TSR calculation.
(d)    The term “Peer Group ” means MGIC Investment Corporation, Essent Group
Ltd., NMI Holdings, Inc., and the companies listed on the NASDAQ Financial Index
as of the first day of the Performance Period (i.e., July 9, 2015) and will be
subject to change as follows:
(i)    In the event of a merger, acquisition or business combination transaction
of a company in the Peer Group in which the company in the Peer Group is the
surviving entity and remains publicly traded, the surviving entity shall remain
a company in the Peer Group. Any entity involved in the transaction that is not
the surviving company shall no longer be a company in the Peer Group.
(ii)    In the event of a merger, acquisition or business combination
transaction of a company in the Peer Group, a “going private” transaction or
other event involving a company in the Peer Group or the liquidation of a
company in the Peer Group, in each case where the company in the Peer Group is
not the surviving entity or is no longer publicly traded, the company shall no
longer be a company in the Peer Group.
(iii)    Notwithstanding the foregoing, in the event of a bankruptcy of a
company in the Peer Group where the company in the Peer Group is not publicly
traded at the end of the Performance Period, such company shall remain a company
in the Peer Group but shall be deemed to have a TSR of negative 100% (-100%).
3.    Company Absolute TSR Vesting Percentage. After the Relative TSR Vesting
Percentage is determined, as described in Section 2 above, the Company Absolute
TSR for the Performance Period will be evaluated to determine the actual number
of Restricted Stock Units that vest (the “Final Payout Percentage”), as follows:
(a)    The Final Payout Percentage will be capped at 125% if the Company fails
to achieve a Company Absolute TSR of at least 25%;
(b)    The Final Payout Percentage will be capped at 50% if the Company Absolute
TSR is negative; and
(c)    The Final Payout Percentage will be 0% if (i) the Company Absolute TSR is
negative 25% or lower and (ii) the Company Absolute TSR does not equal or exceed
the Median Peer Group TSR.
4.    General Vesting Terms. Any fractional Restricted Stock Unit resulting from
the vesting of the Restricted Stock Units in accordance with these Terms and
Conditions shall be rounded down to the nearest whole number. Any portion of the
Restricted Stock Units that does not vest as of the end of the Performance
Period shall be forfeited as of the end of the Performance Period.
5.    Maximum Vesting and Payment. In no event shall the maximum number of
Restricted Stock Units that may be payable pursuant to these Terms and
Conditions exceed 200% of the Target Award. In addition, notwithstanding
anything in this Schedule A to the contrary, in no event shall the fair market
value of the vested Restricted Stock Units to be distributed on the applicable
Valuation Date exceed $110.52 ($18.42 multiplied by 600%) multiplied by the
Target Award of Restricted Stock Units, as described in Section 4(d) of the
Terms and Conditions.



2

